DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to protecting an image sensor on an autonomous vehicle from deterioration.
With regards to claim 1, Dingli (US 2020/0331435) discloses a method implemented on at least one machine including at least one processor (paragraph 84, fig.6, element 604), memory (paragraph 84, fig.6, element 608), and communication platform capable of connecting to a network for sensor protection (paragraph 88, fig.6, element 624), the method comprising: 
determining whether a cleaning operation needs to be applied to a portion of a sensor deployed on a vehicle to acquire information of a surrounding through the portion to facilitate autonomous driving (paragraph 38);
generating at least one control signal for activating a device to perform a cleaning task the device is configured for (paragraph 38), and sending the control signal to the cleaning device to clean the certain portion of the sensor to prevent degradation in the information acquired by the sensor through the portion (paragraph 38).
Soryal (US 2020/0406908) discloses a method implemented on at least one machine including at least one processor (paragraph 64, element 502), memory (paragraph 64, element 504), and communication platform capable of connecting to a network for sensor protection (paragraph 43), the method comprising: 
implementing a sensor (paragraph 44, element 200) within a sensor assembly (paragraph 44, element 204) therein to acquire information of a surrounding through the portion to facilitate autonomous driving (paragraph 44).
The prior art, either singularly or in combination, does not disclose the limitation “…determining whether a cleaning operation needs to be applied to a portion of a sensor assembly deployed on a vehicle and hosting a sensor therein to acquire information of a surrounding through the portion to facilitate autonomous driving; selecting, if the cleaning operation is to be applied, at least one type of cleaning to be carried out by one or more devices mounted on the sensor assembly with respect to the portion; and with respect to each of the one or more devices, generating at least one control signal for activating each of the one or more devices to perform a cleaning task the device is configured for, and sending the control signals to the one or more cleaning devices to clean the certain portion of the sensor assembly to prevent degradation in the information acquired by the sensor through the portion” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 8, Dingli (US 2020/0331435) discloses a machine readable and non-transitory medium having information recorded thereon for sensor protection (paragraph 84), wherein the information, when read by the machine, causes the machine to perform: 
determining whether a cleaning operation needs to be applied to a portion of a sensor deployed on a vehicle to acquire information of a surrounding through the portion to facilitate autonomous driving (paragraph 38);
generating at least one control signal for activating a device to perform a cleaning task the device is configured for (paragraph 38), and sending the control signal to the cleaning device to clean the certain portion of the sensor to prevent degradation in the information acquired by the sensor through the portion (paragraph 38).
Soryal (US 2020/0406908) discloses a machine readable and non-transitory medium having information recorded thereon for sensor protection (paragraph 64), wherein the information, when read by the machine, causes the machine to perform: 
implementing a sensor (paragraph 44, element 200) within a sensor assembly (paragraph 44, element 204) therein to acquire information of a surrounding through the portion to facilitate autonomous driving (paragraph 44).
The prior art, either singularly or in combination, does not disclose the limitation “…determining whether a cleaning operation needs to be applied to a portion of a sensor assembly deployed on a vehicle and hosting a sensor therein to acquire information of a surrounding through the portion to facilitate autonomous driving; selecting, if the cleaning operation is to be applied, at least one type of cleaning to be carried out by one or more devices mounted on the sensor assembly with respect to the portion; and with respect to each of the one or more devices, generating at least one control signal for activating each of the one or more devices to perform a cleaning task the device is configured for, and sending the control signals to the one or more cleaning devices to clean the certain portion of the sensor assembly to prevent degradation in the information acquired by the sensor through the portion” of claim 8.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 8. 
With regards to claim 15, Dingli (US 2020/0331435) discloses a sensor protection mechanism, comprising: 
a cleaning need determiner configured for determining whether a cleaning operation needs to be applied to a portion of a sensor deployed on a vehicle to acquire information of a surrounding through the portion to facilitate autonomous driving (paragraph 38);
a cleaning control signal generator configured for generating at least one control signal for activating a device to perform a cleaning task the device is configured for (paragraph 38), and sending the control signal to the cleaning device to clean the certain portion of the sensor to prevent degradation in the information acquired by the sensor through the portion (paragraph 38).
Soryal (US 2020/0406908) discloses a sensor protection mechanism, comprising: 
a sensor (paragraph 44, element 200) within a sensor assembly (paragraph 44, element 204) therein to acquire information of a surrounding through the portion to facilitate autonomous driving (paragraph 44).
The prior art, either singularly or in combination, does not disclose the limitation “…a cleaning need determiner configured for determining whether a cleaning operation needs to be applied to a portion of a sensor assembly deployed on a vehicle and hosting a sensor therein to acquire information of a surrounding through the portion to facilitate autonomous driving; a cleaning activity configuration unit configured for selecting, if the cleaning operation is to be applied, at least one type of cleaning to be carried out by one or more devices mounted on the sensor assembly with respect to the portion; and a cleaning control signal generator configured for, with respect to each of the one or more devices, 624843-2992-6063.v1generating at least one control signal for activating each of the one or more devices to perform a cleaning task the device is configured for, and sending the control signals to the one or more cleaning devices to clean the certain portion of the sensor assembly to prevent degradation in the information acquired by the sensor through the portion” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488